Citation Nr: 0918281	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1944 to May 1946 and from October 1948 to 
October 1949.

This matter comes before the Board of Veterans' Appeals on 
appeal of an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Procedural history

In March 2003, the Veteran filed a claim of entitlement to 
service connection for asbestosis.  The Veteran's claim was 
denied in a September 2003 rating decision.  The Veteran did 
not appeal that decision and it became final.  See 38 
U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

In August 2004, the Veteran filed a new claim of entitlement 
to service connection for asbestosis.  In the April 2005 
rating decision, the RO declined to reopen the Veteran's 
previously denied claim.  The Veteran disagreed with that 
rating decision and initiated this appeal by filing a timely 
substantive appeal [VA Form 9] in June 2006.  

The Veteran was scheduled to appear at the Louisville RO for 
a personal hearing before a Veterans Law Judge on February 
15, 2007.  On January 23, 2007, the Veteran, through his 
representative, withdrew his request for a hearing pursuant 
to 38 C.F.R. § 20.704(e).

A motion to advance this case on the Board's docket was 
granted in May 2009. See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2008).





FINDINGS OF FACT

1.  In an unappealed September 2003 decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
asbestosis.

2.  Evidence submitted since the September 2003 rating 
decision is cumulative or redundant of the evidence of record 
at the time of the prior final denial of the claim sought to 
be reopened, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service 
connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the September 2003 rating decision, new and 
material evidence has not been received, and the claim of 
entitlement to service connection for asbestosis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for asbestosis.  Implicit 
in his claim is the contention that new and material evidence 
which is sufficient to reopen the previously-denied claim has 
been received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated January 2005, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the January 2005 VCAA letter stated, 
"[t]o qualify as new, the evidence must be in existence and 
be submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter thereby notified 
the Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the January 2005 letter informed the Veteran as to the reason 
his claim was previously denied:  "[y]our claim was 
previously denied because there was no diagnosis or treatment 
for asbestosis and your service personnel records do not show 
you performed duties generally associated with asbestos 
exposure.  Therefore, the evidence you submit must relate to 
this fact."    As such, the Veteran was adequately advised 
of the bases for the previous denial and of what evidence 
would be new and material to reopen the claim.  See Kent, 
supra.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the January 2005 VCAA 
letter.  The letter stated that VA would assist the Veteran 
in obtaining relevant records from the military, the VA, or 
any Federal agency.  With respect to records from private 
doctors and hospitals, the VCAA letter informed the Veteran 
that VA would make reasonable efforts to request such 
records.

The VCAA letter emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The January 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a VCAA letter dated March 2006.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost 
due to service-connected disabilities, and witness 
statements.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

As the Board concludes below that the Veteran's claim remains 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned continue to be moot.

Further, there is no timing problem as to VCAA notice since 
the Veteran's claim was readjudicated in the June 2006 
statement of the case, after the issuance of the March 2006 
letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative and declined the option of testifying at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  VA Manual M21-1, Part VI, para. 7.21 (October 3, 
1997) provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2008)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the Veteran's claim to reopen was initiated in August 2004, 
the claim will be adjudicated by applying the revised section 
3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

The "old" evidence 

When the Veteran's claim of entitlement to service connection 
for asbestosis was denied by the RO in September 2003, the 
following pertinent evidence was of record.

Service personnel records showed that the Veteran served with 
the Navy Construction Battalion during his first period of 
service.  During his second period of service, he served as a 
stevedore aboard the U.S.S. TOMBIGBEE from November 1948 to 
February 1949 and as a deckhand aboard the U.S.S. CHIKASKIA 
from March 1949 to October 1949.  He also served aboard the 
U.S.S. JOHN W. THOMASON during a two week period of active 
duty for training in November 1947.  

The Veteran's service treatment records indicated that that 
the Veteran was administered chest X-rays in January 1944, 
March 1946, and May 1946, all of which were negative for 
abnormalities.  Additionally, separation examination reports 
dated May 1946 and October 1949 [from the Veteran's first and 
second periods of service] were both absent any indication of 
asbestos exposure or lung abnormalities.

A private treatment record from Dr. R.A.H. dated September 
1999indicated that a chest X-ray showed that the Veteran 
suffered from "bilateral interstitial fibrosis consistent 
with asbestosis."   A private treatment record from Dr. B.Y. 
dated June 2000 noted the Veteran's report that he had a 
chest X-ray "in the past which showed some interstitial 
fibrosis compatible with asbestosis."  

VA treatment records dated April 2000 to August 2003 and 
January 2004 to October 2004 indicate that the Veteran's 
lungs were clear to percussion and auscultation.  

Also of record were statements of the Veteran to the effect 
that he suffers from asbestosis due to his military service; 
in particular, asbestos exposure from U.S. Navy ships.  The 
Veteran described his military duties as a stevedore, 
including loading and unloading bombs from World War II era 
naval ships.

The September 2003 rating decision

In its September 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
asbestosis because "[e]xposure to asbestos during military 
service has not been established by the evidence available 
for review.  In addition, the evidence currently of record 
does not show a confirmed diagnosis of any asbestos related 
lung disease.  There is no basis in the available evidence of 
record to establish service connection for asbestosis."

The Veteran was informed of the September 2003 rating 
decision and of his appeal rights by letter from the RO dated 
September 2003.  He did not appeal.  

In August 2004, the Veteran filed a new claim of entitlement 
to service connection for asbestosis.  After the RO declined 
to reopen the Veteran's previously denied claim based upon 
the Veteran's failure to submit new and material evidence, 
this appeal followed.  

The evidence which has been added to the record since the 
September 2003 rating decision will be discussed in the 
Board's analysis, below.

Analysis

In essence, the RO denied the Veteran's claim in September 
2003 because the Veteran's claim was deficient as to all 
elements required to sustain a claim of entitlement to 
service connection.  Specifically, the RO found insufficient 
evidence of element (1), a current diagnosis of asbestosis; 
element (2), in-service disease or injury, to include 
asbestos exposure; and element (3), medical nexus between 
current disability and in-service disease or injury.   

The unappealed September 2003 RO rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  As explained above, the Veteran's claim for 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
received evidence bears directly and substantially upon the 
specific matters under consideration.  

After a thorough review of the entire record, and for the 
reasons expressed immediately below, the Board concludes that 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for asbestosis has not been 
submitted.  

The newly added evidence, in pertinent part, consists of a VA 
treatment record from March 2005, a Department of Health and 
Human Services Radiological Report dated February 2004, and 
statements from the Veteran.  

The newly added February 2004 Radiographic Report from the 
Department of Health and Human Services indicates that X-rays 
of the Veteran showed "calcified granulomas; [and] probable 
scar right suprahilar region."  The repost did not mention 
asbestos exposure, not did it indicate the presence of 
asbestos in the Veteran's lungs.  

This report, while new, is not material in that it does not 
indicate that an asbestos-related lung disability exists.  
Indeed, the radiographic report buttresses the reason for the 
2003 denial of service connection in that it fails to 
document a current diagnosis of asbestosis.  See Villalobos 
v. Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  

Also added to the record are statements of the Veteran 
contained in his August 2004 claim and his June 2006 Form 9.  
In these statements, the Veteran described the circumstances 
of his naval service, including the ships aboard which he 
contends he was stationed as well as him military duties as a 
stevedore.  In essence, the Veteran reiterated his claim that 
he was exposed to asbestos during his military service.  Such 
statements are cumulative and redundant of the statements and 
evidence of record at the time of the September 2003 rating 
decision.  Accordingly, such evidence is not new.  See Reid 
v. Derwinski, 2 Vet App. 312, 315 (1992). 

Additionally received evidence also includes a March 2005 VA 
treatment record, in which the Veteran's treating physician 
indicated that although the Veteran has "[n]o new 
complaints," he "is worried about having asbestosis after 
reading in a veteran's magazine that 'old Navy guys get 
asbestosis.'"  The physician further noted that the Veteran 
was not experiencing a chronic cough, dyspnea, or hemoptysis.  
The VA physician commented: "? asbestos exposure".  

This evidence, although new, is repetitive of evidence which 
was already in the file, namely that the Veteran believed 
that he had been exposed to asbestos during service.  The 
Veteran's self-report of asbestos exposure is duplicative of 
his prior contentions.  The fact that such reports have been 
made part of medical records does not alter this.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; 
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
Moreover, it is clear that the VA health care provider did 
not find that asbestosis existed or that that asbestos 
exposure in fact had occurred. 

Accordingly, there remains no competent medical evidence that 
the Veteran currently suffers from asbestosis which was 
incurred in service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The evidence which has been added to 
the claims file since September 2003 is cumulative and 
redundant of evidence which was in the file prior to that 
time.  
The additional evidence does not raise a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a), and the claim of entitlement to service 
connection for asbestosis cannot be reopened.  The benefit 
sought on appeal remains denied.


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
asbestosis.  The benefit sought on appeal is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


